Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 1 of 37




                     EXHIBIT A
      Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 2 of 37




                            ERIK MERCER, L.C.S.W
                      381 SPRING STREET, PORTLAND ME 04102




November 13, 2020

Amy Gallicchio, Esq.
Julia Gatto, Esq.
Assistant Federal Defenders
Federal Defenders of New York
52 Duane Street, 10th Floor
New York, New York 10007



RE:     United States v. Akayed Ullah
        18 CR 16 (RJS)

Dear Ms. Gallicchio and Ms. Gatto:

       This report is submitted on behalf of Akayed Ullah in advance of his sentencing
before the Honorable Richard J. Sullivan on December 14, 2020. This submission provides
detailed information about Mr. Ullah’s developmental and psychosocial history. In
preparation for this report, eighteen interviews were conducted with Mr. Ullah at the
Metropolitan Correctional Center in New York. Interviews were also conducted with
members of Mr. Ullah’s family and community.

PERSONAL BACKGROUND
Early childhood
        Mr. Ullah was born at home in the small, island community of Sandwip,
Bangladesh. The second of five children born to the union of Dilruba Begum and Sana
Ullah, Mr. Ullah has two older siblings and two younger siblings. Life on Sandwip was
simple: it’s remote location fostered tight bonds between residents, and the long and
often harrowing boat ride to mainland Bangladesh meant that people in Sandwip tended
to remain on the island and look to one another for support and community.
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 3 of 37




         The environment within Mr. Ullah’s family mirrored the closeness of the
community that surrounded it. Mr. Ullah’s parents had a loving relationship and the
home was free of major conflicts. The political and religious culture within Mr. Ullah’s
family was informed by his father’s strong support of the Bangladesh Awami League (AL),
one of the two major political parties in Bangladesh since the country’s independence
from Pakistan. Mr. Ullah’s father was a freedom fighter in the 1971 Indo-Pakistani War,
and he was a staunch supporter of secular government and held moderate religious
beliefs. The family identified as Hanafi Sunni Muslims and Mr. Ullah attended mosque
services when he was a child, but it was something he remembers as primarily a social
activity. Mr. Ullah’s parents did not talk about religion at home and it was a peripheral
part of his daily life.

       Mr. Ullah’s father was a beloved member of his community. Mr. Ullah’s older
brother, Ashan, recalls that most people referred to him as “uncle” because of his
emotional accessibility and exceptional willingness to help people in need. Described by
his family as a calm and exceedingly honest man, Mr. Ullah’s father was trusted to such
an extent that people in the community often gave him money to hold for them because
they knew he would keep it safe.

        When Mr. Ullah was four years old, his father required gastro intestinal surgery
and traveled to Dhaka for treatment. Concerned about the lack of medical care in
Sandwip, Mr. Ullah’s mother made the decision to move the entire family to Dhaka
following her husband’s surgery. Mr. Ullah and his family moved into the apartment of
his mother’s sister, Sofia Begum. Mr. Ullah’s brother, Ashan, recalls that the adjustment
from the small Sandwip village of Musapur to the busy city of Dhaka was hard. The
community that the children had known was small and tight knit – a sharp contrast to the
busy, sprawling city of Dhaka. Mr. Ullah’s father’s illness prevented him from working and
so the family financial situation was strained. Mr. Ullah and his family remained in Ms.
Begum’s apartment for two years until his father was able to work again.

        Mr. Ullah’s mother remembers the years following her husband’s surgery as a
period of emotional and financial hardship. His return to work provided some relief, but
the family continued to struggle. Mrs. Ullah recalls that, even as a young child, Mr. Ullah
was particularly sensitive to the challenges she faced while caring for her husband and
her family. Mrs. Ullah fondly remembers Mr. Ullah’s attempts to prepare meals for the
family to lessen her burden.




                                                                                              2
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 4 of 37




        Despite his father’s illness and gradual recovery, Mr. Ullah remembers his
childhood in Dhaka as a happy one. Mr. Ullah had a group of good friends and, while he
was not an exceptional student, he enjoyed school. Mr. Ullah recalls feeling free when he
was young; he enjoyed the trust of his parents and was allowed spend his time how he
wanted. Mr. Ullah’s father valued education above all else for his children and did not
allow his sons to work in his grocery store so they could focus on their schoolwork. Ashan
describes his father as a “hero” because of his commitment to caring for the household
so his children had time to devote to their studies. Mr. Ullah recalls that though the
educational system was not strong, his father remained adamant about providing his
children with the opportunity to learn.

Late childhood and adolescence
         As Mr. Ullah’s father’s health continued to improve, the undercurrent of
instability that characterized Mr. Ullah’s early childhood diminished. The Ullah family
moved into their own apartment and the father was able to work consistently. While his
father did not allow Mr. Ullah to work in his grocery store, Mr. Ullah contributed to the
family income by tutoring younger students in the school he attended. Mr. Ullah’s
emotional and practical support bolstered the family when their resources were strained.

        The sensitivity that Mr. Ullah displayed within his family also began to endear him
to the community around him. Neighbors and friends who witnessed Mr. Ullah
interacting with his family frequently commented to his mother on the thoughtfulness
they observed in him. For Mrs. Ullah, her son’s deep sensitivity was most apparent when
her youngest son,          , was born at home.




                                                                                          3
    Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 5 of 37




        Mr. Ullah’s caretaking impulses were also evident in his love of animals. The
family’s landlord in Dhaka often commented on Mr. Ullah’s deep love of animals and was
touched by the fact that he would rush home from school to care for the pigeons he was
raising on the roof of their apartment building. When the pigeons had babies, Mr. Ullah
spent much of his free time nurturing the baby pigeons and ensuring that they were well
cared for.

        Mr. Ullah graduated from high school in 2007 and enrolled as a full-time student
in Dhaka City College the following year. Mr. Ullah remembers this period of his life
fondly. He had a good group of friends and recalls that they did not think much about the
future. Socializing was a priority for Mr. Ullah during this time, but he did not lose sight of
his schoolwork and passed all of his university exams.

Move to the United States
        Mr. Ullah was nineteen when he first learned of his family’s intention to
immigrate to the United States. Mr. Ullah’s maternal uncle, Razaul Karim, had
immigrated to the United States several years prior and returned home to tell stories
about abundant opportunity and a welcoming Bengali community in Brooklyn. Mr. Ullah
was excited about the prospect of living in America. The promise of a higher standard of
living and better job opportunities made him feel hopeful about the future.

        With the sponsorship of his uncle, Mr. Ullah and his family made plans to
immigrate to the United States in February of 2011. Mr. Ullah remembers talking with his
friends about “living the American dream, ” and began shopping for clothes and other
necessities for his new life in America. Mr. Ullah describes it as a time of celebration and
hope.

        But the family’s enthusiasm was shattered three weeks before their scheduled
departure when Mr. Ullah’s father suffered a massive stroke. The family’s celebratory
feelings evaporated and were replaced by sadness and uncertainty. Mrs. Ullah believes
that her husband’s stroke impacted Mr. Ullah more deeply than other members of the
family. She recalls that, while other people came and went from the hospital where he
was being treated, Mr. Ullah stayed by his father’s side for the entire thirteen days that
he was admitted. Mr. Ullah describes the time with his father as one of deep reflection.
He recalls that his father became “like a new born baby” and Mr. Ullah was forced to
reconcile a sudden shift in their family paradigm. Mr. Ullah’s father, the community
caretaker, the former freedom fighter and the beloved father was suddenly unable to
care even for himself.


                                                                                              4
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 6 of 37




         When the time came for Mr. Ullah and his family to depart for the United States,
Mr. Ullah’s father had stabilized enough to make the journey, but he remained
significantly impaired. Mr. Ullah’s arrival in Brooklyn was not the celebration he had
anticipated. He describes feeling pulled between the desire to help his father at home
and the need to bring in money for the household. He began working immediately with
his brother, Ashan, doing construction work. While working with his brother, Mr. Ullah
applied for a Taxi and Limousine Commission (TLC) license.

        As Mr. Ullah adapted to his new family circumstances, he began to regain some
optimism about his new life in the United States. He started a job at a Dunkin Donuts
store in his Brooklyn neighborhood and planned to begin driving a taxicab when his TLC
license was granted. But the hint of emerging stability did not last long; nine months after
he arrived in the United States, Mr. Ullah’s fatherwas diagnosed with stage four-lung
cancer and given a short time to live. The family was, once again, filled with fear, sadness
and uncertainty.

Young adulthood
        After his father’s death in August of 2012, Mr. Ullah traveled to Bangladesh to be
with his family and community in Dhaka. When he returned to Brooklyn a month later, he
began driving for the TLC. Mr. Ullah recalls this time as a period of growing interest in
religion. His father’s illness and death had left him with existential questions that he
began looking to religion to answer. Mr. Ullah wanted a deeper understanding of why
Muslims fast and why they pray five times a day. He tried to educate himself about
Christianity and Judaism too, and remembers that learning about all religions became an
enjoyable pastime. Mr. Ullah felt grounded when he attended mosque services and tried
to find a mosque that felt comfortable for him. He grew a beard because many of the
men in the mosque wore them and he wanted to feel connected. But this was also a
period of growing alienation for Mr. Ullah. As he struggled to find a community in
Brooklyn, he became the object of increasing harassment because his new beard made
him “look Muslim.” When the Boston Marathon bombing occurred, in 2013, Mr. Ullah
remembers a sharp increase in hostile and provocative behavior directed toward him.
Mr. Ullah recalls that even his unequivocal denouncements of the Tsarnaev brothers and
radical Islam did little to diminish the hatred he experienced during interactions with
many people in his cab or on the street.

        Compounding Mr. Ullah’s feelings of isolation was the tepid response he was
receiving from people in the Muslim community as he tried to educate himself about


                                                                                            5
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 7 of 37




Islam. Mr. Ullah recalls feeling deeply ashamed when other Muslims expressed surprise
at the elementary nature of his questions about basic tenets of Islamic belief. On one
occasion, he was humiliated before a group of men in a Brooklyn mosque when he did
not know what the Islamic calendar was. To avoid feeling embarrassed, Mr. Ullah began
searching for his answers online.

        As Mr. Ullah felt increasingly marginalized, he also became more politically aware.
Mr. Ullah describes a political awakening in the summer of 2014, during the Israeli
bombings in Gaza. He was appalled by the loss of life and, for the first time, felt a
profound connection to the global Muslim community (the Ummah). Mr. Ullah recalls
feeling horrified that President Obama, a man he had once respected, did not take action
to stop the loss of Palestinian lives. Mr. Ullah says,

       “When Israel was bombing Palestine in 2014, I was hearing about it day and night
       on the news. I couldn’t understand how they could be killing so many innocent
       people. And I couldn’t understand how the US was not doing anything about it.”

        When Mr. Ullah visited Bangladesh with his sister in 2014, he felt a kind of
solidarity with his Muslim brothers and sisters that he had not experienced there before.
Feeling unmoored in his Brooklyn community and distraught about United States foreign
policy in the Middle East, Dhaka felt more like home to him than it had in the past. Mr.
Ullah’s dreams of wealth and opportunity in America had been tempered by his father’s
death and by his experience of rejection and Islamophobia in his community.

       Mr. Ullah began to yearn for his home country. In the years following his father’s
death, Mr. Ullah struggled to regain his footing in the United States. As he continued to
experience harassment on the street, he felt less and less welcome in the country he had
once loved. Mr. Ullah began to talk about his wish to return to Bangladesh, but the idea
was consistently met with firm resistance from everyone in his family. The clear
expectation was that Mr. Ullah remain in United States, whether or not he enjoyed it, to
earn money for the family.

Marriage
       Mr. Ullah was twenty-six years old when his mother decided that it was time for
him to marry. As is the custom in Bengali families, Mrs. Ullah selected a wife for Mr. Ullah
and arranged for the two to meet in Dhaka. Mr. Ullah’s future wife, Jannat ul Ferdous,
was a classmate of Mr. Ullah’s sister in Dhaka. When Mr. Ullah traveled to Bangladesh in
January of 2016 to meet Ms. Ferdous, he felt hopeful. Mr. Ullah’s sister-in-law, Helen



                                                                                           6
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 8 of 37




Jahan, recalls that Mr. Ullah immediately endeared himself to Ms. Ferdous and her
family. Ms. Jahan says,

       “Everyone used to say that the girl who married Akayed was so lucky because he
       is so extraordinary. After he got married, his mother-in-law said, ‘I have never
       seen anyone so caring.’”

        Mr. Ullah returned from Bangladesh in March of 2016, after his wedding to Ms.
Ferdous, feeling deeply conflicted; he had experienced a sense of connection and
possibility in Dhaka with his new wife and her family, and with it, even greater pressure
to provide for them by remaining in the United States. When Mr. Ullah, again, indicated a
desire to return to Dhaka to be with his new family, the suggestion was dismissed
outright. Rather than consider Mr. Ullah’s longing to be with his wife, the Ferdous family
began demanding more money from him and criticizing him when he could not deliver.
The marriage that had provided Mr. Ullah a brief sense of buoyancy and purpose became
another destabilizing factor in his steady decline into depression and hopelessness.

Birth of Mr. Ullah’s son
        It was against a backdrop of fraying connections to family, community and culture
in the United States, and an ever-intensifying search for meaning, that Mr. Ullah’s son,
                  , was born in June of 2017. Mr. Ullah was in the United States at the time
of his son’s birth and it was four months before he was able to travel to Bangladesh to
meet him. Mr. Ullah recalls that having a son initially felt abstract, but when he traveled
to Dhaka four months after                      birth, he experienced an internal shift that
took him by surprise. Mr. Ullah felt a deep connection with his son. He describes a sort of
emotional realignment that occurred during the weeks he spent with his son and his wife
in Dhaka. The primacy of financial success that had once drawn him to the United States
had evaporated completely and his longing to return to the safety and community he
experienced in Bangladesh intensified further.

         During his time with his wife and newborn son, Mr. Ullah recalls feeling a kind of
clarity that had eluded him since his father died: he became absolutely convinced that his
happiness depended on returning to his country of origin. Hoping that the birth of their
son had shifted his wife’s feelings about his desire to return to Dhaka, Mr. Ullah proposed
to his wife that he remain in Bangladesh to live with them. If remaining in Dhaka was not
financially viable, Mr. Ullah suggested to his wife that they leave Dhaka for a less
expensive place outside of the city. Ms. Ferdous flatly rejected Mr. Ullah’s proposal. Mr.
Ullah pleaded with his wife and her family. He begged for their understanding and



                                                                                           7
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 9 of 37




pointed to his significant weight loss as evidence of his extreme distress in the United
States. But Ms. Ferdous and her family were unmoved; they were angry with Mr. Ullah
for even considering a return to Bangladesh and insisted that generating income in the
United States was Mr. Ullah’s primary responsibility as a husband, and even more so as a
father. Undeterred, Mr. Ullah began looking for work in Dhaka, hopeful that their
thinking would shift if he secured a job. When Ms. Ferdous learned of his job search, she
was furious and called Mr. Ullah’s mother to complain. When the Ferdous family
informed Mrs. Ullah of her son’s wish, she was also angry. Mr. Ullah recalls that the
potential to make more money in the United States was the only variable that seemed to
matter. Mr. Ullah’s longing to be with his son was framed as a selfish impulse and his
wish to live in a country where he felt welcome and understood was dismissed as
unimportant.

         In the emotional haze of this period, Mr. Ullah sought out a local Muslim leader
who was working in a Rohingya refugee camp on the Myanmar border who invited Mr.
Ullah to travel there. The suffering of Muslims around the world was something with
which Mr. Ullah did not have firsthand experience and so he readily accepted the
invitation. Mr. Ullah remained in the camp for one day, handing out medicine, before
returning to Dhaka. While the visit was brief, the impact was profound. The widespread
pain and misery he witnessed in the Rohingya camp intensified his yearning to live in a
Muslim country – and, with it, his despair about life in America.

Increasing isolation
        Mr. Ullah’s return to the United States in October of 2017 was the beginning of a
downward spiral. Mr. Ullah says about this period of his life, “I was dying. I was like a fish
without water.” When he arrived back in Brooklyn, Mr. Ullah discovered that his family
had moved into a new apartment in a different Brooklyn community. Mr. Ullah was
shaken; the move came as a complete shock to him and his new neighborhood felt alien.
The new family apartment was located in a building inhabited primarily by Russian
immigrants. There was no easily accessible mosque and the family was separated from
the Bengali community that had offered a degree of safety and comfort in an otherwise
hostile environment. The Bengali friends that frequented the family’s former apartment
did not travel the distance to be with them in their new location and the home felt
empty. Mr. Ullah begged his family to return to their old community, but they refused.

        Mr. Ullah returned to his work as an electrician but he was suffocating under his
wife’s constant demands for more money. Mr. Ullah’s family was unsympathetic to his
predicament and refused to recognize his suffering. On the street, Mr. Ullah remained


                                                                                             8
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 10 of 37




the target of unrelenting verbal abuse and was taunted and spit on. At work, his co-
workers directed a steady stream of Islamophobic rhetoric toward him. Mr. Ullah says
about this time,

       “If I had had one friend, maybe things would have been different. But I didn’t. I
       felt so much pressure and I didn’t have anyone to share my feelings with. I was
       totally alone in America.”

        It was during this period of disconnection that Mr. Ullah began to look more
obsessively at videos of religious lectures on YouTube. Mr. Ullah settled into a routine: he
worked during the day and then came home to sit in an apartment alcove where he
watched YouTube videos alone. He wore headphones to tune out his family around him
and absorbed himself in the lectures of Islamic scholars. When Mr. Ullah first
encountered a video by ISIS, he describes being drawn to the economic, social and
political message, but deterred by the violence. He listened to the Islamic State directive
that Muslims live in a Muslim country and he even researched moving to Saudi Arabia
and Oman.

        In the months leading up to Mr. Ullah’s decision to detonate a bomb in the Port
Authority subway station, he was bereft and felt utterly alone. Disconnected from his
family, his community and his country of origin, Mr. Ullah sunk into a deep depression.
He stopped eating and lost an alarming amount of weight. He stopped communicating
with his family and spent all of his time watching YouTube videos in a desperate search
for meaning. Mr. Ullah describes this time as a “fog” and acknowledges that his thinking
became catastrophically distorted by the ideology of the Islamic State.

MITIGATING CIRCUMSTANCES
        Mr. Ullah’s early life was defined by support and relative stability. The Ullah family
was a close and functional unit throughout Mr. Ullah’s father’s long recovery from
surgery when Mr. Ullah was a child. As Mr. Ullah’s father’s strength grew, so did the
financial and emotional strength of the family. Mr. Ullah’s late childhood and
adolescence was stable and happy. When Mr. Ullah learned that the family was
immigrating to the United States, he was thrilled. Mr. Ullah and his family had a very
favorable opinion of the United States and believed that they could build a fulfilling life
here.

       Mr. Ullah’s father’s stroke in January of 2011 was the beginning of a cascade of
destabilizing events that occurred over the next five years. With his father’s illness and



                                                                                             9
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 11 of 37




death, Mr. Ullah lost his primary source of guidance and support. Still adjusting to a new
country, Mr. Ullah was left untethered and afraid. When Mr. Ullah sought solace in Islam,
he began to experience harassment from people in his Brooklyn community who became
suspicious and hostile when Mr. Ullah grew a beard. When Mr. Ullah attempted to find a
sense of kinship and community by returning to Bangladesh, after the birth of his son, he
lost the support of his family and the family of his new wife. Increasingly depressed and
isolated, Mr. Ullah turned to the Internet for guidance and answers.

        It was against this backdrop of confusion and personal disconnection that Mr.
Ullah began to tune into politics. When Mr. Ullah saw news coverage of the 2014 Gaza
bombings, he felt appalled by the United States support of Israel’s aggression and
devastated by Palestinian suffering that ensued. Mr. Ullah began to feel increasingly
identified with the Ummah and the persecution of Muslims worldwide. The central
Islamic belief that the entire Muslim body feels the suffering of any one part began to
resonate strongly with him.

        The nexus of Mr. Ullah’s grief, isolation, desperate search for meaning, and
burgeoning political awareness left him highly susceptible to the profoundly distorted
ideas of radical Islam. The mitigating circumstances outlined below contextualize Mr.
Ullah’s journey from a theologically and politically moderate, supportive family to his
deeply misguided embrace of radical Islam in a moment of unprecedented personal
isolation and vulnerability.

Father’s illness and death
         The illness and death of Mr. Ullah’s father was an inflection point in his life. The
excitement and optimism Mr. Ullah had felt in the months leading up to his immigration
to the United States suddenly drained away when his father had a major stroke three
weeks before he was scheduled to leave. Mr. Ullah spent all of his time by his father’s
side in the hospital and recalls a profound change in his frame of reference during that
time. Mr. Ullah began to pray and found solace in his growing faith. The friends that had
always provided him a sense of connection and support were suddenly alien to him. Mr.
Ullah recalls being hurt and angry when his friends laughed and joked while visiting Mr.
Ullah in the hospital, insensitive to the sobriety of the situation.

        Mr. Ullah’s father recovered enough to travel to the United States but his
functioning was significantly impaired. He was unable to work and remained home most
of the time. But despite his impairments, Mr. Ullah recalls that being in the United States
elevated his father’s mood. Mr. Ullah worked hard to reclaim some of the optimism he


                                                                                           10
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 12 of 37




had once felt about living in the United States, but he was overwhelmed with sadness for
his father. Mrs. Ullah describes Mr. Ullah as “full of shock and despair” when he arrived in
Brooklyn. Managing the abrupt cultural change while coming to terms with his father’s
sudden loss of functioning was overwhelming to Mr. Ullah. His father, a man who had
provided unwavering stability, guidance and direction for Mr. Ullah now required
constant care. Mr. Ullah remembers helping his father dress, bathe and eat because he
was unable to perform even basic daily living tasks on his own.

         When Mr. Ullah’s father was diagnosed with stage 4 lung cancer nine months
later, Mr. Ullah felt even more scared and adrift. Far from the familiarity of his
community in Dhaka, and facing the loss of his role model and protector, Mr. Ullah began
to seek meaning and solace though faith. Mr. Ullah describes attending mosques
throughout Brooklyn and Manhattan in an attempt to find a place that felt comfortable
and safe. He attended services in the Uzbek, Pakistani, Somali, Bosnian and Bengali
communities. Mr. Ullah recalls a 2012 visit from Pope Ratzinger in which the Pope
arranged for a Muslim man and a Jewish man to publicly embrace in his presence. Mr.
Ullah was moved by the symbolism and sought out the mosque in lower Manhattan
where the Muslim man attended services. Mr. Ullah listened carefully when he was
visiting mosques in an attempt to learn as much as possible about Islam. But he recalls
feeling deep shame when he began to ask his own questions and was forced to admit
that he did not know basic tenets of Islam. Mr. Ullah says,

       “I had experiences where I would ask questions in the mosque to try to educate
       myself and they would look at me like, ‘how could you not know that?’ I felt
       shame about it. I didn’t even know the dates of Ramadan. It felt like no one
       understood me. Because of this I stopped trying to learn from the community and
       went to the Internet instead.”

        Mr. Ullah searched for answers on the internet privately. He began by reading
about Yasir Qadhi because his brother and sister-in-law were followers. Qadhi, an Islamic
scholar known for his critique of violent Islamic extremism, made sense to Mr. Ullah.
Qadhi’s theologically moderate stance resonated with Mr. Ullah who did not condone
acts of violence for any reason.

        Mr. Ullah’s father remained in the hospital for one month after his cancer
diagnosis. In January of 2012 Mr. Ullah’s father returned home and began chemotherapy
treatment. Mr. Ullah describes this time as “touching” both because of his relationship to
his father and his developing faith. Mr. Ullah says,



                                                                                         11
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 13 of 37




       “I felt close to my father. I didn’t talk with him about my faith – it was private to
       me – but it gave me a comfort and strength while I was with him.”

        With the encouragement of the Ullah family’s Bengali community in Brooklyn, Mr.
Ullah’s mother made the decision to travel to Mecca with her husband before his death.
The opportunity to do the Umrah (an Islamic pilgrimage to Mecca) appealed to Mr. Ullah.
Umrah offered an intimate experience with his parents and an opportunity to further
explore his burgeoning interest in Islam. He was still learning about Islam at the time and
remembers that he did not even know how to read the Q’uran.

       Mr. Ullah made the decision to leave his job and he joined his parents on their trip
to Mecca. Knowing little about the Umrah ritual, the experience was unexpectedly
powerful for Mr. Ullah. He recalls that it felt “like coming home.” Despite the large
crowds of people, Mr. Ullah marveled at the peace he felt in the holy city of Mecca
performing the ritual of solidarity with Muslims and declaring his submission before God.

      Mr. Ullah’s father died in August of 2012. Without the voice of reason,
moderation and inspiration that his father provided for him, Mr. Ullah became
immediately more susceptible to the radical Islamic ideas he was beginning to find on-
line.

Harassment in the United States
        Mr. Ullah’s faith was an anchor for him after his father’s death, but as he
embraced his faith, and found solace in its traditions, he began to experience something
very different in the Brooklyn community where he had always felt a sense of belonging.
When Mr. Ullah grew a beard, he noticed a sudden shift in the way people responded to
him. Mr. Ullah remembers that people would regularly call him a terrorist. and he
watched as people changed subway cars when he entered the train. On one occasion, a
man ran after him with a bat, shouting Islamic slurs. Mr. Ullah remembers feeling hurt
and confused by the change in the way he was being treated. He pretended not to hear
the hurtful comments in an effort to avoid confrontation.

        After the Boston Marathon bombings in 2013, the harassment intensified. Mr.
Ullah was driving for the TLC at the time and recalls multiple hostile encounters with
passengers who accused him of being a terrorist because he was Muslim. Mr. Ullah tried
to de-escalate the situations by vocalizing his disapproval of Dzhokhar Tsarnaev and his
actions, but he recalls that passengers often remained hostile. Mr. Ullah’s moderate




                                                                                               12
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 14 of 37




theological and political stance seemed to do little to soften these encounters and he
was left feeling hurt and misunderstood. Mr. Ullah says,

       “I wanted to understand other people’s views, and I wanted to make them
       understand that I was different – I wasn’t a terrorist. But it seemed like I couldn’t
       make them know that. I just felt that I wasn’t welcome here anymore.”

        Mrs. Ullah was aware of the harassment that Mr. Ullah was experiencing and
acknowledges her son’s increasing desire to return to Bangladesh to escape the
negativity. Mr. Ullah’s brother, Ahsan describes that the “macho” culture in the
construction business that he worked in with Mr. Ullah resulted in frequent verbal
assaults on Mr. Ullah because of his beard. With every hostile encounter, Mr. Ullah was
pushed further to the margins of his life in New York while his family remained willfully
ignorant of his suffering and, instead, offered constant reminders of his obligation to
remain the United States and earn income for his family.

Family relocation
        As Mr. Ullah felt increasingly marginalized, his family remained inattentive to his
emotional and psychological fragility. The most glaring example of this inattention
occurred while Mr. Ullah was in Bangladesh and his family relocated to a different
Brooklyn neighborhood without telling him. The move was profoundly destabilizing for
Mr. Ullah who remembers feeling panicked when he returned from Dhaka to Brooklyn to
find the family was in an entirely new community. Mr. Ullah says,

       “No one told me. They never asked me, they just did it. The new apartment was in
       a Russian neighborhood and I felt uncomfortable. There were no mosques, no
       Bengali stores – nothing that was familiar.”

       Mr. Ullah begged his mother to move back to their old neighborhood. Living in a
Bengali community in Brooklyn was one of the only stabilizing elements in his rapidly
deteriorating experience in the United States. But despite Mr. Ullah’s pleas, Mrs. Ullah
was resolute in her decision and they remained where they were.

Travel to Rohingya refugee camp
        At the time of his visit to the Rohingya refugee camp, Mr. Ullah felt trapped
between his family’s demands that he remain in the United States and his deep desire to
be in a Muslim country. Mr. Ullah was also struggling to reconcile his relative privilege
with the extreme suffering around the world and he was working to fill the emotional
void left by his father’s death. And throughout it all, he was feeling increasingly alienated


                                                                                           13
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 15 of 37




by his community and his family. When he arrived at the refugee camp, Mr. Ullah recalls,
“The suffering was so great that I forgot my own suffering.” When he returned to Dhaka,
he felt compelled to go back to the camp but his wife and her family forbade it.

         When Mr. Ullah returned to Brooklyn in October 2017, he was bereft. In his
increasingly desperate search for meaning, Mr. Ullah came across the work of British
Islamist, Anjem Choudary. Choudary, an outspoken proponent of anti-western violence
as a response to Muslim suffering, expressed strong support for radical Islamic
organizations. Mr. Ullah’s fractured identity and Choudary’s writing proved to be a toxic
combination. Mr. Ullah had never believed in violence as a tool for change but, in his
heightened state of vulnerability, Choudary’s ideas resonated with him in the wake of his
visit to the Myanmar border.

Major depression
         As a radical Islamic identity formed in his mind, Mr. Ullah was the middle of a
major depressive episode. In the months prior to the offense, Mr. Ullah fit all the DSM V
criteria that define a major depressive episode: 1) depressed mood (sad, empty,
hopeless); 2) diminished interest or pleasure in all his activities; 3) significant weight loss
and decreased appetite; 4) insomnia; 5) being slowed down; 6) fatigue or loss of energy;
7) feeling of inappropriate guilt (eating when people are suffering; not living with
Muslims where he can share their suffering…); 8) diminished ability to think, concentrate,
or indecisiveness; 9) recurrent thoughts of death. The major depressive episode lasted
for months during 2017 and interfered with Mr. Ullah’s everyday functioning. Mr. Ullah
stopped eating and his extreme weight loss was jarring to the people around him. He
reported difficulty sleeping and recalls ruminating at night about the suffering of Muslims
around the world. Mr. Ullah spent his days doing electrical work and his evenings
watching religious videos. With tenuous family connections and no friends, Mr. Ullah
considered killing himself, but the thought provided no relief because of the Islamic
prohibition against suicide. When Mr. Ullah began building the bomb that he ultimately
detonated in the Port Authority subway station, he was in an unprecedented state of
confusion, disconnection and desperation.

CONCLUSION
        Mr. Ullah first encountered fundamentalist Islamic theology at a time of
extraordinary personal fragility. The moment was a perfect storm of risk factors for Mr.
Ullah: alienation from family and friends, severe depression, grief, direct exposure to the
indescribable pain and suffering of Muslim refugees in Myanmar, and relentless
harassment from people in the United States. Mr. Ullah was unmoored and desperate for


                                                                                            14
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 16 of 37




answers. His love of the United States and its values had withered in the wake of his
father’s death and the subsequent unraveling of his support systems. Mr. Ullah tried to
reconnect with his community in Bangladesh and attempted to return to his country of
origin where he felt safe and understood, but his efforts were blocked at every turn. As
Mr. Ullah’s path to fulfillment continued to narrow, his desperation increased and he
became increasingly vulnerable to the deeply distorted values of radical Islam.

          Thank you for your consideration of the mitigating circumstances outlined in this
report.

Respectfully,




Erik Mercer, L.C.S.W.




                                                                                           15
   Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 17 of 37




REFERENCES
Coker, M., Gross, J. (5 August 2015). Islamic Preacher Anjem Choudary Charged in U.K.
With Inviting Support of Terror. The Wall Street Journal.

Yeginsu, C. (18 May, 2018). One of U.K.’s Most Prolific Extremist Cells Is Regrouping. The
New York Times.

Livesey, B. (25 January, 2005). The Salafist Movement. Frontline. Public Broadcasting
Service.




                                                                                         16
Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 18 of 37




                     EXHIBIT B
         Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 19 of 37


Dear Honorable Judge Sullivan,

         Assalamu alaikum (peace be upon you). I'm the despaired mother of Akayed Ullah. I
couldn't find any words to articulate the way I feel today. Because of my depression and anxiety,
I am not thinking clearly. More than one year has passed that Akayed's not with me. I keep myself
busy with prayer, in the hope that God's mercy would allow my son to see freedom again one day.
I feel helpless without him here, not knowing if he will be okay.
         Akayed has always been a loving and doting son. When my husband died from lung cancer
Akayed consoled me like a child is consoled when they fall. Akayed now has his own son, who is
only two. For that little child, I ask you to please be lenient with Akayed.
         My family moved to the United States in 2011. Akayed and his siblings live with me in the
same building in Brooklyn. Akayed would sometimes tell me “I will go to Bangladesh and start a
business over there.” I told him first to earn some money then go to Bangladesh. A few years ago
I noticed a change in Akayed. Suddenly Akayed stopped eating, talking, he became sleepless. I
could tell by he was depressed by the way he appeared. Slowly he began to eat in less quantity,
keep things to himself. He wouldn't share his despairing state and I would get tense and worried.
When I noticed his distress I told Akayed he should visit his son in Bangladesh to feel better. I
didn’t know what to say to help my son out of his despair.
         When I learned about what Akayed did I was in disbelief and utter shock. To this day I
cannot comprehend what happened, or how it happened. I never saw anything aggressive or violent
in Akayed. From his childhood to this day, he had no bad habits, no aggressive behaviors. He
always shares his feelings and everything with me but I don't know what happened this time. I
cannot imagine what he was thinking or feeling. Respected Judge, I have only ever known my son,
to be honest, hardworking, with such a good heart. As his mother, I feel great remorse for the
event.
         I feel alone without Akayed here. After my husband passed away Akayed stood by me.
Now I have no comfort or solace. Please, Your Honor, I ask you to think of his mother and his
young son. Please give Akayed a chance to return to his family. At least his two-year-old son’s
life will be fulfilled with his father.
                                                              Thank you,
                                                              Dilruba Begum
Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 20 of 37




                     EXHIBIT C
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 21 of 37




Honorable Judge Sullivan:

       My name is Liakat Jahan. I am Akayed Ullah’s younger sister. I know how difficult a
decision you have in front of you. I know that you have to be fair in your decision. I hope that you
decide to spare Akayed’s life.

       I do not understand what happened on that day in December. In my heart, I struggle to
match the incident to the person. The Akayed Ullah I know is my second father, my guardian, my
shelter, my support, and my closest friend. Akayed is an affectionate and kind person. When we
were younger, our financial situation was very poor, so we would have to save pennies for months
to buy a toy, comic book, etc. Sometimes he would go to the Bazar to buy himself a toy car, with
the money he saved for months, rather he would buy my favorite hairband and come home with it
so I can be the happiest kid. I grew up watching Akayed always helping people—whether they
are poor or old or young. In Bangladesh there are lots of beggars, whenever a beggar would come
to Akayed for money, he would buy them food, sit next to them, joking with them, making them
laugh. While everyone despised beggars, he never distinguished people rather embraced them with
kindness and humor. He was respectful to our parents. He would not make any decisions on his
own, especially not without asking my mother first.

       Akayed was my mother’s best friend after we lost our father. My mother used to cry
constantly when my father passed from cancer. Akayed used to console her. He was our main
support during this very difficult time. Akayed is naturally very gentle. He is very fond of kids. He
is affectionate towards children and always used to play with my baby after work. He used to sing
to my baby to make her calm. This is the Akayed I know.

       When Akayed used to work for a car service, he would pick up and drop off our mom from
her doctor’s appointments. If my mother told Akayed to pick her up from the doctor’s office, even
if he was far away in Queens, he would come to pick my mom up. He was always grateful for us
and would drop everything for his family.

       Akayed also has his own family. A loving wife and adorable baby boy. His wife is waiting
for him in Bangladesh, she has a big hope that one day her husband will be by her side. His wife
is hopeless, waiting for Akayed to return to her. His two-year-old son has already started learning,
walking, and talking. His son wants to see his dad even if it is on video chat, he wants to hear his
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 22 of 37




dad’s voice. His son’s life just started. Every baby needs both their mother and father’s support. I
was twenty-one years old when I lost my own father. I cannot imagine what it will be like for
Akayed’s son to not be reunited with his father again.

       Having a brother like Akayed I always felt blessed and secured. Now every single moment
I feel I am helpless without him. I sincerely request that you give Akayed a second chance at life.
You’re not only giving him a second chance. You’re giving everyone in his family a second
chance. My sincere request is to please be merciful with Akayed. He can learn from his
wrongdoings. Thank you for taking the time to read this letter.

                                                                            Sincerely,

                                                                            Liakat Jahan
Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 23 of 37




                     EXHIBIT D
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 24 of 37




Dear Honorable Judge Sullivan,


       Each letter tells a different story. Each individual narrative of a person is different, isn’t? I
am Ayfa, Akayed's youngest sister. Your Honor, this decision you will make regarding Akayed’s
case is of deep importance to our family. This decision will determine if Akayed is worthy of
seeing his child again, worthy of reuniting with his old inconsolable mother, who cries for her son
day and night hoping that a miracle might spare his life. Your decision will determine whether
Akayed is able to see his heartbroken wife, who had only just started to explore the world of
happiness with the man she loved affectionately.


       Growing up, Akayed was always a joyful and free-spirited kid. I remember when I was
eight and my sister was thirteen, we had a group of pigeons in our balcony. Akayed loved those
birds like a parent who loves a child, like most of the dog owners, love their dogs. He loved rock
music, he even had his ear pierced and had drums and guitars in our home. At this point in his life,
he wanted to be a musician, naive and content with his existence. He was always a gentle and
doting brother. During festivals Akayed and I would open a greeting card installment cart around
the block, fully enjoying ourselves with friends. Later when Akayed received his first paycheck I
remember he took us to KFCC Restaurant for dinner, which seemed like a luxury for middle-class
people like us.


       The news of what Akayed did completely turned my life around. I couldn’t understand it.
We watched horrifying news on the media, but never have we ever thought this appalling
occurrence could be part of our reality. To this day, I cannot match the brother I know to the man
behind those bars. But I do know his true characteristics: soft, generous, peaceful, with a free-
spirited mind. The brother we know was always full of laughter and this image of him still lingers
in my eyes. I wish I could ask him at his moments of despair: What happened? What happened,
brother? I wish I could give him a shoulder to lean on in his deepest dispirited moments of life.


       The beautiful life my brother and his wife desired to create together with hard work and
commitment now have become a painful torment for both. This terrible incident has been
traumatizing for Akayed’s family members, especially his mother. He was always there for people
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 25 of 37




in need regardless of their faiths, beliefs, and standards. He considered others’ best interests,
sheltered our mother from her grief and pain after our father perished from cancer.


       The Akayed we have known for years is in complete contrast to what he has done. In the
past few years, Akayed did not know how to climb out of his own despair. He was depressed and
hopeless. He did not have a figure to console his own grief after losing his father and favorite
nephew in the family. I think that these traumatizing events led to his distress. The constant
pressure of staying strong and providing for his mother in this country and being the sole provider
for his wife and son in Bangladesh pushed him towards depression and vulnerability. This
depression played a role in his actions.


       Your Honor, I appeal to you to give my brother a second chance at life. I hope he is worthy
of mercy and deserves a second chance to repent. Your decision will affect not only his life but
the family around him who love him and need him back. Please, my purest request is for you to
spare my brother’s life, give him another chance to be the father and husband he intended to be.




                                                                            Sincerely,
                                                                            Ayfa Hayat
Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 26 of 37




                     EXHIBIT E
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 27 of 37




Honorable Judge Sullivan,


       My name is Jannatul Ferdous Jui. I am Akayed Ullah’s wife. We have a child together. He

is now two years old. We live with my parents in Bangladesh. My English is very weak. I can’t

express my feelings in English fluently. But I think you can understand my pain. I haven't seen my

husband for a long time. I don’t know how I am alive. How badly I want to see him. I can’t express

these emotions through words.

       I married Akayed in 2016. We both belong to ordinary families and are very ordinary

people. After my wedding my life became colorful. Akayed’s family is well educated, they are

decent and very social. Akayed has a good relationship with everyone in my family and loves them

dearly. He is responsible to his family and always has made sacrifices to provide for us. Every

person loves Akayed’s personality when they meet him. He is a very modest, polite, simple, and

true hearted person.

       Akayed has no bad reports in Bangladesh. He spent many years here. I never saw Akayed

hurt anyone with his behaviors or words. If anyone hurt him, he forgave them. Sometimes I hurt

Akayed by saying harsh words to him, but he never got angry with me. He never hurt me. This

gives so much pain now that he is gone. I realize how valuable Akayed is to me. Now that he is

not with me my life has become a disaster. I cannot comprehend how this incident happened. I

never saw Akayed be aggressive or hurtful, I know how soft hearted he is. I don’t even believe

this could be happening in our life.

       We were once happy in our life together. Akayed was happy. He is very much a family

person. We have dreamed so many things about our family. Like every couple we also wanted to

live happily and start a family. Whenever he visited Bangladesh Akayed gave his full time to me.
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 28 of 37




We went for walks, going to eat outside. Most of the time we stayed at home and talked a lot. He

is the best husband to me.

       Akayed loves children a lot. He cherishes his younger brother and nephew a lot. I always

imagined how much he will love his child. When our son was born he was so happy. He visited us

in Bangladesh in September 2017 for one and a half months. For this short time my child got his

father. The entire time Akayed stayed with him. He played with him, fed him, and changed his

diaper. I saw Akayed so happy. And he returned to America happily. But I know Akayed missed

us a lot. He wanted to stay with us. He wanted to hug our son again. But now he doesn’t get to see

his son.

       My child calls for his father all the time. He roams the whole house saying “Baba Baba”

as if he searches for his father. He can’t ask anyone where his father is. How painful this is for me.

How can I explain to him why his father doesn’t return? I always knew how much Akayed loves

his child. But now he doesn’t get to show his son affection.

       Akayed and I had so many dreams together. We wanted to spend our whole life together.

Now I feel lost and always tired. I don’t want to do anything alone. I am sick mentally day by day.

Akayed is not getting his punishment alone. We as his family are also being punished. We lock

ourselves in our house. We don’t go outside except for emergencies. My child wants to go outside

and play with his father. He is suffering. Akayed is also very devoted to his mother. Please give

his mother a chance to get her son back.

       We don’t have any social life now because of my child’s last name. All the time my son

looks outside through the window. Sometimes he sees our neighbor’s child in their father’s lap.

He stares at them curiously. I know he wants to play in his father’s lap. He also wants to feel his
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 29 of 37




father’s love. Your Honor please be merciful to Akayed for our son. Every human needs a chance

at redemption. Our life is connected with Akayed. Don’t destroy our life. I am valueless without

him. I feel helpless without him.

       I don’t want to stay a single moment without Akayed. I am dying every day. I want to go

back to my happy days. Our whole family was so happy when our son was born. So many plans

we made for our son. Now my son will be without his father’s love. Our family is in a great shock.

We forget to smile.

       I want our son to get both father’s and mother’s love in his life. He is so little. I know

Akayed did something wrong. Every person in our family is suffering for it. Please give him a

chance to lead a better life with his family. Please give Akayed an opportunity to arrange his life

in a better way. Send him back permanently in Bangladesh. He will stay here with us.

       I don’t want to cry anymore. I don’t want any sad tears. I want to see Akayed again

desperately. I want to see how my son runs to his father and hugs him tightly. We are all hoping

to reunite with him once more. I humbly request you allow Akayed to live with us. In our belief

“if anyone saved a life, it would be as if he saved the life of the whole of mankind.” Please be kind

to him and judge him softly.

                                                              Sincerely,

                                                              Jannatul Ferdous
Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 30 of 37




                     EXHIBIT F
      Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 31 of 37


Dear Honorable Judge Sullivan,
       I am Mahfuza Akter, mother-in-law of Akayed Ullah. Akayed Ullah is my only son-in-

law. After the marriage he won everyone’s heart in our family and he especially won my heart

with his behavior and nature. He is very much a simple and soft-hearted person. He did not have

any bad habits at all. In our family, everyone was so happy to welcome him as our family member.

Akayed is like an elder son to me and he’s beloved to everyone. He respected me as his mother in

law. I cooked for him, I fed him, he was always appreciative. He loved my cooking. I miss those

times and wish I could see him again. My whole family misses him.

       My daughter Jannatul was always so content with Akayed. I saw her and my grandson so

happy together with Akayed, laughing and playing around. When Akayed became the father of a

son his happiness was boundless. He had a lot of dreams for his son. He never hurt, not even

shouted to my daughter or my grandson. Akayed wanted to give his son everything he deserved.

       Now I have to see my family in pain. I don’t know what to do. My grandson gives me a

sad-eyed look. This tears out my heart. I can’t bear it. Akayed is a family person full of joy and

dreams. His son wants him back, we all want him back. We can assure you he is remorseful and

just wants to see his family again. Please let Akayed come to us, let him come to his son.

       Akayed Ullah is human. He wants a life full of joy. He’s not receiving punishment alone.

We are also living our life as prisoners without him. His life is connected to my daughter’s and my

grandson’s. We don’t want to live our life without Akayed here with us.

                                                                            Sincerely,

                                                                            Mahfuza Akter
Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 32 of 37




                     EXHIBIT G
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 33 of 37


Dear Judge Sullivan,


       I am Zulfikar Haider and I am the father-in-law of Akayed Ullah. Akayed is a very simple,

honest and soft-hearted person. After Akayed and my daughter got married we all lived together

in the same house in Bangladesh, and I never saw any bad things in Akayed’s character. Akayed

has remained committed to my daughter, and after marriage, he came to visit Bangladesh twice.

He last visited Bangladesh on 7 September in 2018. At that time my daughter gave birth to a boy.

Akayed was incredibly happy to see his son and was overjoyed at being a father.

       My grandson is now deprived of his father’s love. He is growing up only able to see his

father’s picture. My daughter is also deprived of her husband’s love, my daughter cries all day, I

never see her happy. She loves and misses her husband very much, her life is stuck in one place,

she is in a stage of emotional weakness. I am her helpless father. I have to see my daughter suffer

in pain in front of my eyes every day. Her mother and I cannot endure this pain.

       My wife is a heart patient and has been bedridden worrying about Akayed. I am old and

sick, we both have reached the end of our lives. I want desperately to see Akayed before I die.

There is no one who can take care of my daughter and grandson beside us. I know that what Akayed

did was wrong and that he must take responsibility. I humbly request that you be merciful with

Akayed for the sake of his family. Please be kind to him, give him a chance to correct his life with

his wife and child. Please give him back to us, please help us. This is a father’s last wish. To see

his family happy.

                                                                         Sincerely, Zulfikar Haider
Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 34 of 37




                     EXHIBIT H
      Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 35 of 37




Dear Honorable Judge Sullivan,

       I am Salma, a friend of Jannatul Ferdous. Akayed Ullah is like my elder brother. I have

known him since 2006 because his sister is my dear friend. I have a close relationship with his

family. Growing up I went to Akayed’s house to study with his sister and I frequently saw him.

He was always kind to me. He was a generous, gentle, honest, soft-hearted and religious person.

After he married one of my best friends Jannatul Ferdous, I got to know Akayed even better.

Jannatul was so happy with him which shows in her eyes. She would always talk about her

husband, ‘Akayed is this.’ ‘Akayed is that.’ Indeed Akayed is a wonderful husband with lots of

love and compassion. He treats his wife like a queen.

       After the birth of his son, I saw a new side to Akayed. He was such a loving father to his

child. Whenever I went to visit Jannat’s house, I saw Akayed playing with his son in his arms. He

is the most loving father I have ever seen in my entire life. And he is also one of my favorite

persons. He has an amazing character which attracts everyone.

       On 12th December 2017, when I heard the news about the arrest of Akayed, it stopped my

breath for a second. I couldn’t believe my eyes what I was seeing in the news. At that moment,

there was only one thing which comes in my mind: how is Jannat? Does she know the news? I ran

to her house. Seeing her in that devastated and shocked condition, my heart was broken. Since that

moment I have not seen Jannatul laughing openly. Once upon a time, she used to be a cheerful girl

but now she is completely different. She has locked herself in a room. She never speaks with

anyone. We used to go out together, shopping together, we laughed, and we shared our emotions.

But nowadays she never goes out. Always cries to herself. I feel helpless. I don’t know how to

help her situation. She has a baby boy who is so cute and adorable. While he plays in the house he
       Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 36 of 37




calls out for his father (“Baba Baba”), and I feel so bad for him. I feel so helpless that I can’t do

anything for my best friend and her son.

       I don’t know what will be your decision, but I have a strong appeal to you. Please be kind

to this family. Please make a humane decision that you won’t regret. Please let Akayed return to

his family.

                                                                             Sincerely,

                                                                             Salma
  Case 1:18-cr-00016-RJS Document 106-1 Filed 03/25/21 Page 37 of 37




_________________________________
                        EXHIBIT I
           REDACTED
_________________________________
